Order reversed, with $25 costs and disbursements and petitioner’s application granted. Memorandum: Petitioner-appellant obtained a judgment against her husband, the individual respondent, for moneys due under the provisions of a separation agreement. Thereafter the Sheriff levied upon an automobile licensed in the name of the judgment debtor whereupon the corporate respondent laid claim to the vehicle by virtue of a conditional sales contract executed by the husband to the corporation. Upon the hearing it was stipulated that the contract had not been properly filed as required by the provision of section 66 of the Personal Property Law. Section 65 of that law provides that unless so filed reservation of the property in the seller shall be void as to, among others, any creditor of the buyer who acquires a lien by levy “ without notice of such provision ” reserving title. We conclude that the proof herein failed to establish that appellant was given notice of the reservation of the property in the corporate respondent within the meaning of the statutory provision (cf. Matter of N. B. I. Corp. v. Keller, 175 Misc. 231, affd. 261 App. Div. 881, motion for leave to appeal denied 285 N. Y. 860). All concur except Halpern, J., who dissents and votes to affirm. (Appeal hy plaintiff from order of Monroe County Court adjudging certain personal property [automobile] reserved in G. M. A. C. and vacating plaintiff’s execution and levy and releasing personal property to third-party claimant.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.